Citation Nr: 1122071	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  05-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a disability of the lower back.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1945 to November 1946.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of May 2004 by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board would note that when the claim originally came before the Board, the issue was characterized as one involving new and material evidence and whether the appellant had submitted evidence sufficient to reopen his previously denied claim.  

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in September 2004 at the Jackson RO.  The appellant testified at that time and the hearing transcript is of record.

The record indicates that in August 2006 and again in October 2007 the claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional clarifying information concerning the appellant's military service.  The claim was subsequently reviewed and then in August 2009, the Board issued a Decision/Remand.  More specifically, the Board found that the appellant had submitted new and material evidence and his claim for entitlement to service connection for a lower back disability was reopened.  The Board then remanded the claim to the AMC so that a medical opinion concerning the etiology of the claimed disorder could be obtained.  That opinion was provided and included in the claims folder; the claim was then returned to the Board.

In May 2010, the Board issued a Decision on the merits of the appellant's claim.  The Board found that the medical evidence did not support the claim and as such, the appellant's claim was denied.  The appellant was informed of that action and he then appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  Upon reviewing the claim and the Joint Motion for Remand submitted by the appellant's representative and the Secretary (VA), the Court vacated and remanded the claim in April 2011.  The claim has since been returned to the Board for review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated above, the Court vacated and remanded the Board's Decision of May 2010.  The Court, in adopting the Joint Motion for Remand, found that the Board erred when it relied upon the above-noted December 2009 VA examination report in its Decision.  More specifically, the Court found that the examiner did not adequately address the questions raised by the Board in the Board's Decision/Remand of August 2009.  The Court concluded that the examiner did not "discuss the nature and etiology of the Appellant's scoliosis, or whether any relationship existed between that condition and his claimed in-service injury."  It was further determined that the examiner failed to provide an adequate opinion as to the "nature, extent, onset, and etiology of any low back disorder."  In essence, the Court concluded, through the adaptation of the Joint Motion for Remand, that the examination report did not satisfy the terms of the Board's remand instructions in violation of Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, in keeping with the instructions provided to it by the Court, the Board will once again remand the claim so that additional medical information may be obtained.  

In addition, a search for morning/sick reports for the period of October and November 1946 should be conducted on remand as the service treatment records are not available.  In addition, his complete official military personnel file should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the NPRC and any other federal records depository and request copies of the appellant's complete official military personnel file and any morning/sick records for his period of military service for October and November 1946.  The AMC/RO should specifically note that the appellant may have received treatment for a lower back disability while assigned to the 594th Army Air Force Base Unit, Topeka Army Air Field, Topeka, Kansas, and it should inquire as to whether the appellant appears on any hospital logs or morning reports during this time.

If the search(es) for the service department and medical records and/or for alternate records is (are) negative, documentation to that effect must be placed in the appellant's claims folder.

If any of the above records cannot be obtained and the VA does have affirmative evidence that they do not exist, then the RO/AMC should inform the appellant of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also, the RO/AMC should inform the appellant that VA will proceed to decide his appeal without these records unless he is able to submit them.  38 C.F.R. § 3.159 (2010).  The AMC/RO should allow an appropriate period of time within which to respond.

2.  Only after Item 1 has been accomplished, then the RO/AMC should then schedule the appellant for an examination by an orthopedic spine surgeon due to the nature of the claimed disorder.  The examiner should be given a copy of this remand and the appellant's entire claims folder.  The examiner should be requested to review the appellant's claims folder and state in the report that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is hereby put on notice that it appears that the appellant's service treatment records may have been lost or destroyed as a result of National Personnel Records Center fire.  The examiner should treat the appellant as a credible historian and should accept as fact his assertions that he injured his lower back while on active duty.  The examiner should accept the appellant's account of injuring the back and the receipt of a week-long hospitalization as a credible and accurate account of the appellant's service.  

The examiner should express an opinion with respect to the appellant's scoliosis with lumbar spondylosis and degenerative disc disease.  

The examiner is specifically asked to express an opinion as to whether the currently diagnosed scoliosis is a congenital/developmental defect or a disease process.  If the examiner determines that the scoliosis is a congenital/developmental defect (and not a disease process), the examiner is asked to indicate whether there was a superimposed disease or injury in service that resulted in additional disability.  The examiner should fully explain why he or she considers the scoliosis to be a defect or a disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  If the examiner determines that the scoliosis is a disease, the examiner should indicate whether this disability at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's period of active military service, to include the undocumented injury.  The examiner should also opine as to whether the spondylosis and degenerative disc disease at least as likely as not (i.e., 50 percent or greater possibility) began in or are related to the Veteran's period of active military service or any incidents therein (to include the undocumented injury).  If these matters cannot be medically determined without resort to mere conjuncture, this should be commented on by the appropriate examiner in the report.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



